internal_revenue_service appeals_office e ninth street ste cleveland oh release number release date date date certified mail department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our adverse determination was made for the following reason s to be an organization described in sec_501 of the code an organization must be organized and operated exclusively for charitable educational or other exempt purposes described in sec_501 our examination of your operations showed that you were not operated exclusively for exempt purposes because your net_earnings inured to insiders of your organization and you failed to establish you were not operated for the private interests of designated individuals your primary activity of pursuing proposition litigation whereby for years more than of monetary awards from such litigation were earmarked for the contingent fees of your attorneys is indicative of the private interests being excessively furthered by your operations see sec_1_501_c_3_-1 iii retroactive revocation of your exempt status is warranted because you omitted or misstated material facts and operated in a manner materially different than represented in your exemption application contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication internal_revenue_service department of the treasury exempt organizatons date date certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone - fax plaining why we believe revocation of your exempt we have enclosed a copy of our report of examination ex status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most di examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal on your nights as a taxpayer and the irs collection process an internal_revenue_service irs decision publication also includes information sputes informally and promptly the enclosed publication the you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions letter if you write please provide a telephone number and the most convenient time to call if we need to please call the contact person at the telephone number shown in the heading of this contact you thank you for your cooperation sincerely enclosures publication publication report of examination letter rev catalog number 34809f xxxxx form 886a department of the treasury- internal_revenue_service name of taxpayer schedule no or exhibit year period ended explanation of items xxxxxk issue should xxxxx’s tax exempt status be revoke due to the existence of private benefit and inurement should xxxxx’s tax exempt status be applied retroactively facts xxxxx inc xxx was granted tax exempt status on january xxxx as an organization described in internal_revenue_code code sec_501 c xxx's primary exempt_purpose as stated in the application_for recognition of exemption form_1023 is to educate the public about the dangers of hazardous chemicals in the air water and consumer products xxx also mitigates or eliminates the hazardous consequences of such chemical through bringing and litigating legal actions against those violators one objective of the of the lawsuit is to achieve injunctive relief against those violators and possibly force the violators to clean up contaminated drinking waters educate and warn the public about the harmful effects of the hazardous exposures xxx is allowed to act in the public interest as a private attorney_general of the state of xxxxx under the xxxxx health and safety code sec_2524 commonly known as proposition xxx identifies suspected violations of the safe drinking water and toxic enforcement act of health and safety code section or and it issues the suspected violator a notice known as a day notice simultaneously xxx provided the same notice to the attorney_general ag the ag has up to if the ag elects not take action days to decide if its office will take action against the suspected violator against the alleged violator then xxx is free to pursue the matter as a private attorney_general if the suspected violator complies with proposition then the matter may not be pursued any further but the violator may be subject_to penaities if the suspected violator does not comply with proposition then xxx is free to bring litigation to force the suspected violator into compliance xxxxx code of civil procedure sec_1021 permits an award of attorney fees to the successful party in any_action under proposition form_1023 exhibit shows that on page three item xxxxx pooxx is the chief financial officer xxx's articles of incorporation exhibit stamped dated by the secretary of state of the state of xxxxx october xxxx show xxxxx xxxxx and xxxxx xxx as xxx’s initial directors xxx's bylaws exhibit signed on july xxxx show xxxxx xxxxx and xxxxx as xxx's directors the internal_revenue_service the service requested information from xxx in a letter dated november xxxx exhibit and xxx provided a page letter exhibit dated february xxxx xxx stated that any attorneys representing xxx should share similar values and principles as xxx but no mention was made of any type of relationship between the directors or officer of the organization and the law firm representing xxx the last page of the letter states that if the service should have any legal questions to contact xxx's attorney xxxxx the service sent a letter to xxx on february xxxx exhibit requesting additional information that was not provided on the service's initial request on november xxxx as a response xxx provided a seven page letter dated date exhibit currently representing it in item iv xxx is asked to disclose any type of relationship between its founders in item ill xxx stated that the law firm of xxxxx is form acrev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended xxxxx xxxkx in item vi xxx is asked if officers or directors and the private law firms which xxx retains and xxx answered the question with a it was created by lawyers whom might represent xxx and xxx provided a no reply but did not answer the question it did say that mr xxxxx conducted the legal work in order to set in item vill xxx is asked if they pay the attorneys from proceeds of the court's up xxx as anon profit award to xxx or is there a separate award to the attorneys xxx stated that it is a wrong assumption to say that the attorneys they engage are purely paid upon a contingency basis some instances they are paid on a contingency basis in some an hourly basis and other in a combination of both in the cases where they are paid upon a contingency basis usually there is separate award from the court in item x xxx is asked to compare the separate award given to the representing attorney to the award given to xxx in the same case xxx stated that it is their policy that the attorney can not receive more than fifty percent of the award and that the award is equally divided between xxx and the attorney in item xii xxx is asked why the private law firm would work for xxx when the law firm can bring action themselves among other things xxx replied that the question should be posed to the law firm in goes on to say that in xxxxx stated during the examination that xxxxx and xxxxx are brothers in a telephone interview on february xxxx mr xxxxx the current president said that xxxxx and xxxxx are brothers and that xxxxx the current attorney working with xxxxx is the same xxxxx that founded xxx in the superior court of xxxxx county of xxxxx consent judgment number xxxxx exhibit filed by the attorney_general office against xxx members as a result of donations to disqualified entities the injunctive relief section a iii states that xxxxx shall not vote on or participate in any matter concerning his nephew xxxxx if xxxxx is xxxxx's uncle then xxxxx is xxxxx’s uncle too the familial relationship between xxxxx xxxxx and xxxxx was not disclosed to the service xxxxx is one of xxx's founding directors an active attorney bar number xxxxx and was accepted into the state bar of xxxxx on december xxxx exhibit work with mr xxxxx but there is not doubt that he was an attorney when he founded xxx is not clear when mr xxxxx began to it xxxxx is one of xxx’s founding directors an active attorney bar number 0ooxx and was accepted into the state bar of xxxxx on december xxxx exhibit working with xxxxx but there is no doubt that he is an attorney it is not clear when xxxxx began the order of the superior court of the state of xxxxx county of xxxxx in case number xxxxx dated december xxxx shows that xxxxx xxxxx and xxxxx represented xxx in a lawsuit against the xxxxx exhibit a hard copy print of xxxxx the law firm web site home page secured on july xxxx shows xxxxx xxxxx and xxxxx as three of the attorneys comprising the firm exhibit the information clearly shows that the attorneys that created xxx are representing xxx xxx provided a nine page letter dated november xxxx exhibit as a response to the service’s request for information and explanation of how it was and intended to operate the letter states in part that mr xxxxx is assisting with the preparation of the letter it also states that the most important factor xxx considers in filing a lawsuit is whether the action will be beneficial to the public and xxx's commitment not to harm very small_business the letter goes on to say that there are instances that xxx sends a notice letter but does not follow it up with a lawsuit because the recipients of the notices proved to xxx that their service or product was not harmful it also states that if xxx's primary motive for pursuing cases were form 886-a rev department of the treasury - intemal revenue service page of form 886a department of the treasury - intema revenue service name of taxpayer schedule no or exhibit year period ended explanation of items xxxxx xxxkx financial award it would not forgo monetary compensation and the xxx bears all the cost of litigation xxx states that the court divides the award between xxx and the attorney fees it also states that in one is not a common practice in case the entire dollar_figure award was given directly to the attorneys but that it the same letter xxx offers an explanation as to why the compensation arrangement with the attorneys representing xxx's cases should not be considered as serving their private interest and thus would preclude xxx from qualifying for exemption xxx states that the attorneys do not receive xxx’s net_earnings the directors of the organization and not the attorneys make the decisions for xxx the paragraph goes on to say that xxx’s non profit status is protected by revrul_80_278 the examination revealed that xxx was unable to demonstrate what criteria it considered before resorting to litigation more importantly xxx was unable to demonstrate what factors it considered before a day notice was issued xxx also did not demonstrate how it determined that an alleged violation existed or how it determined that harmful exposure or harmful chemicals existed the examination revealed that xxx was unable to demonstrate that any of the day notices issued on its behalf resulted in compliance by the alleged violator without xxx resorting to litigation or resulting in a monetary settlement to xxx xxx was unable to provide any support to show how the alleged violator proved to xxx that it complied with proposition and eliminated the harmful condition or exposure xxx was unable to demonstrate that it forgoes monetary compensation xxx was unable to demonstrate that any of its efforts resulted in compliance with proposition without a monetary award to xxx xxx did not demonstrate that it bears any costs of litigation the examination revealed that xxx did not incur any litigation expenses in xxxx xxx did not report any litigation or legal expenses on their xxxx xxxx or xxxx f990 return the ag's records show that day notices were filed on xxx's behalf from january to december xxxx xxx was unable to show that it pays the attorneys on an hourly basis the xxxx xxxx and xxxx f990 do not show any litigation or legal expenses yet xxx prevailed and secured and settlements in xxxx and xxxx respectively the examination revealed that the monetary awards are not divided equally by the court the examination revealed that the court designated of the monetary settlements as attorney fees and only was designated to xxx the examination also revealed that the law firm received and of the monetary settlements in xxxx xxxx and xxxx respectively xxx was unable to show that the attorneys do not receive its net_earnings the examination revealed that the attorneys received xxx's net_earnings through court’s monetary settlement award distribution xxx did not demonstrate that it gives any direction to the firm with respect to what violators to pursue xxx was unable to demonstrate that it had any knowledge of the day notices filed on its behalf xxx did not provide any support to show how it became aware of the violation how it determined the legitimacy of the violation and that it gave the law firm approval to file the day notices on its behalf xxx did not demonstrate that it operates as the organization depicted in revrul_80_278 xxx does not employ any attorneys xxx was unable to show that the lawsuits filed on its behalf were not motivated by private benefit to the attorneys xxx's litigation activities are not financed through membership dues or contributions from the public the attorneys get paid on a contingency basis as a form acrev page of department of the treasury - internal_revenue_service form_886 a department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended explanation of items kxkxx result of a monetary settlement and then the court not xxx decides what portion of the settlement it will designate as attorney fees xxxkx on june xxxx the firm provided the ag’s office documentation to permit a disbursement of funds in the xxxxx case the documentation included a letter from xxx's president in which he states that xxx's board approved mr xxxxxx’s bill for investigative work the documentation also included a letter from mr xxxxx attesting that he provided hours of investigative work atdollar_figure xxxx to august xxxx resulting in a dollar_figure xxxxxx did any work at all xxx did not provide an agreement mr xxxxx's qualifications to conduct investigative work time logs assignment sheets and most importantly it did not provide any finding as a result of the hours of investigative work returns revealed that mr xxxxx is listed as the treasurer on each return a review of the xxx’s xxxx xxxx and xxxx f990 bill xxx was unable to provide any support to show that mr an hour from august the xxxxx state legislature has mandated that the court must determine that the attorney's_fees in all settlements of private proposition actions be reasonable under xxxxx law as such the attorneys representing xxx must submit documentation to support their respective fees to the court for approval the ag's office keeps a record cumulative proposition settlement report of the settlements reached in proposition cases the cumulative proposition settlement reports for years xxxx to xxxx exhibit to were secured from the ag’s website the records shows the settlement_date the plaintiff the defendant the injunctive relief total settlement civil penalty attorney fees other distribution and an explanation of other distribution the records show the following other distributions dollar_figure total settlement - ‘ - year xxkxx xxxx xxxx xxxx xxxx xxxx xxxx xxxx xxxx xox totals civil penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure attorney fees f ' i toxxx toxxxx toxxxx toxxx toxxx toxxx toxxx toxxx xxx's xxxx form_990 shows dollar_figure proposition report shows that xxx was awardeddollar_figure dollar_figure shows that xxx paid dollar_figure attorneys in xxxx was was deemed as attorney fees and dollar_figure' ‘or _ ‘in gross_receipts from litigation the xxxx cumulative __-in settlements the report also shows that was given to xxx page of xxx's xxxx f900 in leaal fees presumably to its attorneys the total amount_paid to the i of the total settlements amount xxx's xxxx form_990 shows dollar_figure proposition report shows that xxx was awarded dollar_figure deemed as attorney fees and dollar_figure was given to xxx page of xxx’s in gross_receipts from litigation the xxxx cumulative in settlements of which dollar_figure was shows that xxx form acrev page of department of the treasury - internal_revenue_service form_886 a department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended explanation of items xxkkx paid dollar_figure was dollar_figure in legal fees presumably to its attorneys the total amount_paid to the attorneys in xxxx ‘or of the total settlements amount xxxxk ‘in gross_receipts from litigation the xxxx cumulative in settlements of which dollar_figure was xxx's xxxx form_990 shows dollar_figure proposition report shows that xxx was awarded dollar_figure deemed as attorney fees and dollar_figure paid dollar_figure was dollar_figure the cash amount at the beginning of the year was dollar_figure was dollar_figure was given to xxx page of xxx's xxxx f990 shows that xxx in leaal fees presumably to its attorneys the total amount_paid to the attorneys in xxxx of the total settlement amount the balance_sheet of the xxxx f990 shows that or and the cash amount at the end of the year xxx's xxxx form_990 shows dollar_figure report shows that xxx was awarded dollar_figure attorney fees and dollar_figure to the law offices of xxxxx the total amount_paid to the attorneys in xxxx was dollar_figure total settlements amount ‘was given xxx schedule a of the xxxx f990 shows thatdollar_figure in settlements of which dollar_figure was deemed as was paid ‘ ofthe or in gross_receipts from litigation the xxxx cumulative proposition xxx’s xxxx form_990 shows zero in gross_receipts the xxxx cumulative proposition report shows that xxx was awarded dollar_figure dollar_figure paid in legal fees presumably to its attorneys the total amount_paid to the attorneys wa sec_5 not taking into account the civil penalty of the total settlements amount as attorney fees and zero was paid to xxx page of the xxxx f990 shows that dollar_figure was deemed as a civil penalty in settlements of which dollar_figure or was in gross_receipts from litigations the xxxx cumulative proposition xxx's xxxx form_990 shows in settlements all of which was designated settlement report shows that xxx was awarded dollar_figure as attorney fees the xxxx f990 does not report any legal fees the total amount_paid to the attorneys in xxxx was dollar_figure of the total settlement amount ‘or ‘in gross_receipts from litigation the xxxx cumulative proposition xxx's xxxx form_990 shows dollar_figure settlement report shows that xxx was not awarded any settlements in xxxx the xxxx f990 does not show any legal expenses xxx's xxxx form_990 shows dollar_figure settlement report shows that xxx was awarded dollar_figure of whichdollar_figure attorney fees and dollar_figure amount_paid to the attorneys was dollar_figure ‘or of the total settlements amount was given to xxx the xxxx f990 does not show any legal expense the total in gross_receipts from litigation the xxxx cumulative proposition ‘was designated as xxx's xxxx form 990ez shows zero in gross_receipts the xxxx cumulative proposition settlement report shows that xxx was awarded dollar_figure attorney fees and dollar_figure total paid to the attorneys was dollar_figure xxx has not filed their xxxx f990 as of date of this report the xxxx cumulative proposition was settlement report shows that xxx was awarded dollar_figure designated as attorney fees and dollar_figure leaving was given to xxx the xx f990ez does not show any legal expense the was given to xxx the total paid to the attorneysis ' of the total settlement amount ‘in settlements of which dollar_figure in se ‘ements of which dollar_figure was designated as to xxx or the information shows that the settlement distributions are not divided equally between xxx and the representing attorneys as is xxx's stated policy the information shows that from xxxx to xxxx the settlements have comprised of paid to xxx taking into account the legal in attorneyfees and form acrev department of the treasury - intemal revenue service page of form 886a department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended explanation of items xxxxk xxxkkk fees xxx paid the attorneys from xxxx to xxxx the percentage received by the attorneys in the same time period i sec_90 the xxxx to xxxx f990 returns show that xxx did not received any membership dues or public donations law sec_501 c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 d ii of the regulations provide that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_7805 provided that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive affect revproc_98_1 r b provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer's position taxpayer does not agree with the proposed revocation government’s position xxx was unable to demonstrate that is organized and operated to serve a public interest activity can serve both an exempt and a nonexempt purpose in this particular case bringing on litigation to force compliance of proposition does benefit the public the exempt aspect and providing reasonable a single form acrev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items xxkxx compensation_for the litigation services is private benefit to the attorney providing those services however xxx was unable to demonstrate that it does not target proposition offenders other than those that result in a monetary settlement to xxx or to the law firm xxxxk based on the facts the examination revealed xxx does not qualify to be exempt from federal_income_tax because it failed to demonstrate that it carries on any charitable activities within the meaning of sec_501 c xxx did not provide any creditable support to show that it carries on any activities to further its tax exempt_purpose xxx did not demonstrate that it identifies selects or verifies any proposition violations xxx was unable to demonstrate it is operating in the manner it said it would operate to gain it tax exempt status xxx was unable to demonstrate that it directs the law firm to do anything on its behalf xxx did not demonstrate that it pursues proposition offenders based on the benefit to the general_public the law firm pursues alleged offenders of proposition in the name of xxx but no support was provided that xxx selected the offender or that it authorized it xxx did not provide any support that it identified and pursued a proposition violation that resulted in compliance by the offender without a monetary settlement the method xxx and the law firm operate results in private benefit to the law firm the private benefit exists because of the attorney fees the law firm receives for representing xxx the examination revealed that the law firm acts independently of xxx to pursue proposition offenders and then it only pursues those offenders resulting in a monetary settlement nullifying the charitable aspect of the activities the law firm is comprised of three individuals responsible for xxx's creation xxxxx xxxxx and xxxxx the fact that the law firm undertakes litigation under xxx's name can not be ignored by doing so the law firm avoids the public interest law firm rules and that too is a private benefit the ag's records show that the monetary settlements awarded to xxx are not equally divided between the law firm and xxx sec_7805 relief should not be granted because xxx did not disclose the familial relationship between its founders and the law firm xxx did not disclose the fact that mr xxoxx was an attorney xxx did not disclose the fact that at least one of its creators was an attorney at the time xxx was created xxx was asked if it was created by attorneys whom might be retained by xxx clearly a perceived indicator of a possible private benefit situation xxx did not answer the question the attorneys that created xxx are representing xxx if xxx had disclosed the fact that at least one of its founders was attorney and the disclosed the familial relationship the service would have been alerted to the high probability to private benefit and not granted tax exempt status the dollar_figure’ provide any support to show that mr xxxxx provided any investigative services provided to mr xxxxx represents inurement because he is an insider and xxx did not conclusion form acrev page of department of the treasury - internal_revenue_service form 886a department of the ‘treasury - intemal revenue service name of taxpayer schedule no or exhibit year period ended explanation of items xxxkk based on the foregoing facts xxx's tax exempt status should be revoked xxx is not entitled to sec_7805 relief xxxkxx form a rev page of department of the treasury - intemal revenue service
